I am unable to agree with my fellow members of the Court in the conclusion reached by them to allow a supersedeas to the appeal taken in this case. *Page 38 
The questions presented in the Chancery Court and which were determined adversely to the defendants, appellants here, were as follows:
First, the right of the complainant, appellee here, as a citizen and tax payer to the relief prayed for in the bill. The complainant rests his equity upon the proposition that a taxpayer is necessarily affected and his burdens of taxation increased by any unlawful act of a State agency which may increase the burden to be borne by taxpayers of the county or State and that no relief from such injury is obtainable elsewhere than in a court of equity. In other words, a taxpayer's injury specially induced by the unlawful act is the basis of his equity, upon which he may seek relief to restrain the commission of such unlawful acts.
That proposition was definitely and in like terms declared by this Court to be the law in this State. See Rickman v. Whitehurst, 73 Fla. 152, 74 So. R. 205.
Second, whether the State Road Department did at a meeting held in January, 1928, adopt a budget of maintenance and construction work to be done by the Department during the ensuing year as the law requires it to do. See Sec. 1544, Comp. Gen. Laws Fla. 1927.
And whether the expenditures contemplated by such budget of maintenance and construction work for the year 1928 should be limited by the estimate of the Department's resources for such year available for such work.
In other words, should not the contracts made by the Department for construction work and maintenance during any one year be limited in the amount of expenditures contemplated by such contracts by the estimated resources of the Department for such year available for such work.
The Chancellor definitely found the fact to be that no such budget as the law required was made by the Department at any meeting in January, 1928, and held the law to *Page 39 
be that contracts made by the Department for maintenance and construction work during the year should be limited in the amount of expenditures contemplated by such contract by the estimated resources of the Department for such year.
Third, whether the phrase "resources for the ensuing year", as used in the first clause of the Section 1644,supra, requiring the State Road Department at a "meeting to be held in January of each year" to make an estimate of its "resources for the ensuing year" which are available for the construction and maintenance of roads, means the year from July 1st of the calendar year in which the estimate of resources is required to be made to July 1st in the next succeeding calendar year, or whether it means the calendar year following in chronological order the month of January in which the budget is required to be made.
The Chancellor held that the phrase "ensuing year" meant the current calendar year following in chronological order the month of that year in which the budget is required by law to be made.
Fourth, whether the Department has power to let contracts for construction and maintenance of roads in any year insuing the making of the budget in January which will exceed in contemplated expenditures the estimated resources of the Department for such year.
The Chancellor held that the Department had no such power.
Fifth, whether the debts of the Department for the year 1928 exceeded the moneys on hand and the estimated and prospective income for the Department during the remainder of the year.
The Chancellor held the fact to be that such debts and amounts to become owing on contracts already let are in *Page 40 
excess of the estimated income of the Department for the year 1928 by more than one million dollars.
Sixth, whether the proposed contracts, the letting of which was restrained by the court's order, would create debts and obligations of the Department which could only be paid from the revenue of future years and would be made in anticipation of such revenue of future years.
The Court found the fact to be as stated in the question, that is to say, the affirmative of that proposition. The contracts, the letting of which was restrained by the Court's order contemplated, an expenditure from the revenue of other years than the year 1928 of upwards of $1,300,000.
These questions and others related are presented to this Court by the appeal.
To grant a supersedeas in this case would be in effect to destroy the very purpose for which a supersedeas is issued by the Supreme Court in such cases which is to preserve its power to exercise jurisdiction. See Re Claasen, 140 U.S. 200, 35 L.Ed. 409.
If a supersedeas is granted which would suspend the operation of the Chancellor's order there would be no obstacle in the way of the letting of the proposed contracts which could be done before this Court could determine this case upon its merits. The injury to the complainant, which is the basis of his equity, would have been in such event committed and the question so far as he is concerned will have become a moot one for there would be no other redress.
Thus the granting of a supersedeas in this case would be in effect a summary disposition of the case upon its merits.
The questions presented are important ones vital to the State's interests involving the exercise of powers by an agency of the State which are forbidden by the Constitution as construed by this Court. *Page 41 
The questions presented here should not by such short method be thus determined. They should be determined only after full and exhaustive argument in which the parties interested have had ample opportunity to be heard. I, therefore, think that the supersedeas should be denied.